DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 46, 47 and 49-54 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Quan et al. (US 2017/0339612 A1, hereinafter “Quan”).
 	Regarding claim 46, Quan teaches a method, comprising: when operating as a first network node controlling a first frequency; configuring a timer for a user equipment, UE, which is started when an inactivity criteria is met that causes the UE to enter an inactive state (¶ [0200], ¶ [0201], the UE enters the intermediate state after the preset time; or may be that the UE uses the configuration information when there is no data transmission in a specific time, to enter the intermediate state; or the like, ¶ [0011], ¶ [0201], Optionally, the configuration information may further include a time period in which the first network side device instructs the UE to enter the intermediate state according to the configuration information, and/or an operation instruction performed after the UE enters the intermediate state during the time period according to the configuration information. ¶ [0202], ¶ [0203], ¶ [0204], Fig. 7b, ¶ [0218], alternatively, the UE is restored to the connection state when being in the intermediate state for a preset time length, ¶ [0221]. In other words, the UE is instructed to enter the intermediate state for a time period. The UE is restored to the connection when after being in the intermediate state for the time period (preset time length)); and upon expiry of the timer, allowing cell reselection for the UE based on a frequency criteria between the first frequency and at least a second frequency (¶ [0203], ¶ [0204], ¶ [0195], ¶ [0227] ); and forwarding the UE context to at least a second network node controlling the at least second frequency (¶ [0205]-¶ [0207], the first network side device sends the context information of the UE to a network side device in the list, ¶ [0213], ¶ [0218], the UE is restored to the connection state when being in the intermediate state for a preset time length, ¶ [0227], it is possible that the UE needs to be restored to the connection state before the first network device notifies the second network device of the context information of the UE).
 	Regarding claim 47, Quan teaches the method as in claim 46, wherein: the inactivity criteria comprises at least one of:  entering a radio resource control, RRC, Inactive/IDLE State by the UE; sending/receiving the last data packet to/from the first network node; and the first network node sending an explicit command to move into a RRC Inactive/IDLE state (fig. 4, ¶ [0200], The condition may be using the configuration information immediately, that is, the UE enters the intermediate state immediately, ¶ [0201], The operation instruction may be used to instruct the UE to enter the idle state. The UE enters the intermediate state after the preset time; or may be that the UE uses the configuration information when there is no data transmission in a specific time, to enter the intermediate state; or the like, ¶ [0011]).
 	Regarding claim 49, Quan teaches the method as in claim 46, further wherein when configuring the UE with the timer, configuring the UE with the timer based on a service provided to the UE, such that the UE is kept in the first frequency layer if the service is running and the UE is configured with the timer if the service is not running (¶ [0200], The configuration information may also include a condition under which the first network side device instructs the UE to enter the intermediate state.  The condition may be using the configuration information immediately, that is, the UE enters the intermediate state immediately; or may be that the UE uses the configuration information when there is no data transmission in a specific time, to enter the intermediate state; or the like).
 	Regarding claim 50, Quan teaches the method as in claim 46, further comprising:
when operating as the first network node, providing by the first network node to the UE an identification of the first network node; and when operating as the second network node, receiving from the UE at the second network node the identification of the first network node in one of an uplink data transmission or an uplink message that is part of a connection establishment/resume procedure (¶ [0222], the RRC resume request message includes first cell information. Alternatively, if cell of the UE changes and the UE moves to a cell of the second network side device in the list, the cell information included in the RRC resume request message may be cell information of the first network side device, and specifically, may be a serving cell that sends the configuration information to the UE).

when operating as the first network node, providing by the first network node to the second network node an identification of the UE; and when operating as the second network node, receiving from the UE at the second network node the identification of the UE in one of an uplink data transmission or an uplink message that is part of a connection establishment/resume procedure (fig. 4, ¶ [0191], the context information of the UE may include an identifier of the UE, ¶ [0205]-¶ [0207]).
 	Regarding claim 52, Quan teaches the method as in claim 46, further comprising:
when operating as the first network node, providing, by the first network node to the second network node, a protocol configuration of the UE; and when operating as the second network node, receiving from the UE at the second network node uplink data that is transmitted with the protocol configuration and further processing by the second network node the received uplink data with the protocol configuration (fig. 5, ¶ [0222], the RRC resume request message includes first cell information. Alternatively, if cell of the UE changes and the UE moves to a cell of the second network side device in the list, the cell information included in the RRC resume request message may be cell information of the first network side device, and specifically, may be a serving cell that sends the configuration information to the UE, ¶ [0225]).
 	Regarding claim 53, Quan teaches the method as in claim 46, further comprising: providing, by at least one of the first and second network nodes to a user plane gate way, UPGW, of the UE, a downlink data termination address that is at second network node; and when operating as the second network node, receiving at the second network node from the UPGW downlink data directed to the UE (figs. 7a-1-7b).

when operating as the second network node, paging the UE, by the second network node, in response to receiving the downlink data directed to the UE (figs. 7a-1-7b).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
8.	Claims 36-38 and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Quan in view of Takahashi et al. (US 2020/0022214 A1).
 	Regarding claims 36 and, 41, Quan teaches an apparatus comprising: at least one processor; and at least one memory tangibly storing a computer program, wherein the at least one processor is configured with the at least one memory and the computer program to cause the apparatus to: receive at a user equipment, UE, from a first network node on a first frequency layer a configuration comprising a timer and information about a second frequency layer; initiate the timer upon the UE entering an inactive state (fig. 4, ¶ [0011], ¶ [0193], The first network side device sends configuration information to the UE, where the configuration information includes a list, and the list is a cell list or a base station list, ¶ [0200], The configuration information may also include a condition under which the first network side device instructs the UE to enter the intermediate state.  The condition may be using the configuration information immediately, that is, the UE enters the intermediate state immediately; or may be using the configuration information after a preset time, that is, the UE enters the intermediate state after the preset time, ¶ [0201], Optionally, the configuration information may further include a time period in which the first network side device instructs the UE to enter the intermediate state according to the configuration information, and/or an operation instruction performed after the UE enters the intermediate state during the time period according to the configuration information, ¶ [0202], ¶ [0203], the UE may perform cell reselection based on a cell reselection criterion, for example, the UE camps on a current serving cell for more than 1s, or a cell selection evaluation measurement value of a current serving cell is less than a reselection threshold of an intra-frequency cell, an inter-frequency cell, an inter-system cell, or the like, ¶ [0204], Fig. 7b, ¶ [0218], [0218] Alternatively, the UE is restored to the connection state when being in the intermediate state for a preset time length, ¶ [0221].); camp on a reselected target/second/inter-frequency cell and keep the UE context after performing a cell reselection (¶ [0203], reselection of an inter-frequency cell, ¶ [0191], the context information of the UE may include a security-related parameter of the UE, e.g., a security key and a security algorithm, ¶ [0197], ¶ [0199], the UE stores the context information, ¶ [0225], Optionally, encryption and/or integrity protection may be performed on the RRC resume request message by using a security parameter.  The security parameter is configured for the UE and sent to the UE by the first network side device, ¶ [0227], ¶ [0185], ¶ [0187], ¶ [0265]).
	Quan does not explicitly teach prior to expiry of the initiated timer, monitor paging occasions on the first frequency layer; and upon expiry of the timer, keep the UE context and autonomously monitor paging occasions on the second frequency layer.
	Takahashi teaches prior to expiry of the initiated timer, monitor paging occasions from first cell/base station (¶ [0045], paging is performed for a base-station-based position registration area, ¶ [0050], ¶ [0052], the inactivation message may further include timer information indicating the effective period of the radio parameter information and the base-station-based position registration area. ¶ [0053], ¶ [0055], ¶ [0056], base station #1 functions as the transmission source of a paging channel to the UE, ¶ [0069], ¶ [0070], the user equipment 100 receives system information broadcasted in the cell on which NR base station #1 camps.  Specifically, the system information includes a core-network-based position registration area (a tracking area in the LTE system and a base-station-based position registration area indicating the base station that transmits a paging channel to the user equipment 100 in the inactive state, ¶ [0073]); and upon expiry of the timer, keep the UE context and autonomously monitor paging occasions on  second cell/base station (¶ [0045], paging is performed for a base-station-based position registration area. When the state returns to the connected state, the user equipment 100 can rapidly resume wireless 
communication with the base station 200 according to the radio parameters. ¶ [0058], At the transmission time of the paging  channel, the user equipment 100 camps on NR base station #2 in the base-station-based position registration area.  Therefore, in Step S106, the user equipment 100 receives a paging channel from NR base station #2. ¶ [0059], ¶ [0074], ¶ [0076] In Step S210, NR base station #2 functions as the transmission source of a paging channel to the user equipment 100, ¶ [0089], when the timer configured in the user equipment 100 expires or after RRC Inactivation (Sustenance) Release is transmitted to the user equipment 100, the base station 200 releases the connection maintained between the core network and the base station 200, ¶ [0090], ¶ [0096], Specifically, in a case in which the user equipment 100 communicates with the base station 200 in the RRC_INACTIVE state, when performing cell reselection to the base station 300, the user equipment 100 changes from the RRC_INACTIVE state to the LTE RRC_IDLE state, without discarding the AS context, the resume ID, and the base-station-based position registration area. ¶ [0106]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to monitor, prior to expiry of the initiated timer, paging occasions 
 	Regarding claim 37 and 42, Quan in view of Takahashi teaches the apparatus as in claim 36, wherein the at least one processor is configured with the at least one memory and the computer program to cause the apparatus to: prior to initiating the timer, establish security with the first network node by negotiating at least one communication security key with the first network node; and after expiry of the timer, establish a radio resource control, RRC, connection with a second network node on the second frequency layer utilizing the at least one communications security key that was negotiated with the first network node (Quan: fig. 5, ¶ [0191], the context information of the UE may include a security-related parameter of the UE, e.g., a security key and a security algorithm, ¶ [0225], Optionally, encryption and/or integrity protection may be performed on the RRC resume request message by using a security parameter.  The security parameter is configured for the UE and sent to the UE by the first network side device).
	Regarding claims 38 and 43, Quan in view of Takahashi teaches the apparatus as in claim 36, wherein: the UE enters the inactive state upon at least one of:  sending or receiving a last data packet to or from the first network node; and   receiving at the UE from the first network node an explicit command to move into a RRC Inactive/IDLE state (Quan: fig. 4, ¶ [0200], The condition may be using the configuration information immediately, that is, the UE enters the intermediate state immediately, ¶ [0201], The 
operation instruction may be used to instruct the UE to enter the idle state).
s 39 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Quan in view of Takahashi as applied to claim 36 above, and further in view of 3GPP TS 36.304 V14.0.0 (2016-09) (hereinafter “3GPP).	
 	Regarding claims 39 and 44, Quan in view of Takahashi teaches the apparatus as in claim 36.
Quan in view of Takahashi does not explicitly teach wherein the UE autonomously monitors paging occasions on the second frequency layer upon expiry of the timer only if the UE receives from the first network node at least one of the following:
 an explicit frequency layer/band/carrier with a higher absolute priority than that of the first network node;  a second set of radio access network, RAN, tracking area identities, IDs, with a higher absolute priority than that of the first network node; and  a set of cell identities with a higher absolute priority than that of the first network node.
	However, 3GPP teaches absolute priorities, for cell reselection evaluation, of different E-UTRAN frequencies or inter-RAT frequencies may be provided to the UE in the system information, in the RRCConnectionRelease message or by inheriting from another RAT at inter-RAT cell (re)selection (§ 5.2.4).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to autonomously monitors paging occasions on the second frequency layer upon expiry of the timer only if the UE receives from the first network node at least one of the following: an explicit frequency layer/band/carrier with a higher absolute priority than that of the first network node;  a second set of radio access network, RAN, tracking area identities, IDs, with a higher absolute priority than that of the first network node; and  a set of cell identities with a higher absolute priority .
10. 	Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Quan in view of 3GPP 
	Regarding claim 48, Quan teaches the method as in claim 46, wherein the frequency criteria comprises at least one of: the first network node providing an explicit frequency layer/band/carrier with higher absolute priority than that of the first network node; the first network node providing the UE with a second set of radio access network, RAN, tracking area identities, IDs, with a higher absolute priority than that of the first network node; and  the first network node providing a set of cell identities with a higher absolute priority than that of the first network node.
 	However, 3GPP teaches absolute priorities of different E-UTRAN frequencies or inter-RAT frequencies may be provided to the UE in the system information for cell reselection evaluation, in the RRCConnectionRelease message or by inheriting from another RAT at inter-RAT cell (re)selection (§ 5.2.4).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to autonomously monitors paging occasions on the second frequency layer upon expiry of the timer only if the UE receives from the first network node at least one of the following: an explicit frequency layer/band/carrier with a higher absolute priority than that of the first network node;  a second set of radio access network, RAN, tracking area identities, IDs, with a higher absolute priority than that of the first network node; and  a set of cell identities with a higher absolute priority .
Allowable Subject Matter
11.	Claims 40 and 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
12.	Applicant's arguments filed February 19, 2021 have been fully considered but they are not persuasive. 
13.	On pages 7-9 of Arguments/Remarks, Applicant argues “…Applicant respectfully notes that in Quan, there are several different “time period/length” recited. For example, paras. [0011] and [0201] of Quan both recite “the configuration information further includes a time period in which the first network side device instructs the UE to enter the intermediate state according to the configuration information”. Similarly, para. [0200] of Quan states “The condition .... may be using the configuration information after a preset time, that is, the UE enters the intermediate state after the preset time” (emphasis added). It can be seen that “a timer period” or “a preset time” in Quan is to decide at what time the UE enters the intermediate state, but neither of them is a timer that is started upon the UE entering the intermediate state.
In another example, para. [0218] of Quan discloses that the UE is restored to the connection state when being in the intermediate state for a preset time length. However, the network side device or network node will do after the present time length. 
Applicant respectfully submits that the network node of claim 46, upon expiry of the timer, forwards the UE context to at least a second network node controlling the at least second frequency. On the contrary, para. [0207] of Quan explicitly teaches that after the first network side device sends the configuration information to the UE, the first network side device sends the context information of the UE to the network side device in the list. In other words, the forwarding of UE context from one network side device to another in Quan is not dependent on expiry of any timer, and hence it cannot anticipate claim 46…”
Examiner respectfully disagrees and submits that Quan teaches configuring a timer for a user equipment, UE, which is started when an inactivity criteria is met that causes the UE to enter an inactive state (¶ [0201], the UE enters the intermediate state after the preset time; or may be that the UE uses the configuration information when there is no data transmission in a specific time, to enter the intermediate state; or the like, ¶ [0011]).
Quan further teaches the timer is started when the UE enters the inactive state (¶ [0201], Optionally, the configuration information may further include a time period in which the first network side device instructs the UE to enter the intermediate state according to the configuration information, and/or an operation instruction performed after the UE enters the intermediate state during the time period according to the configuration information. ¶ [0202], ¶ [0203], ¶ [0204], Fig. 7b, ¶ [0218], [0218] Alternatively, the UE is restored to the connection state when being in the intermediate state for a preset time length, ¶ [0221]. In other words, the UE is instructed to enter the intermediate state for a time period. The UE is restored to the connection when after being in the intermediate state for the time period (preset time length)); and upon expiry of the timer, allowing cell reselection for the UE based on a frequency criteria between the first frequency and at least a second frequency (¶ [0203], ¶ [0204]); and forwarding the UE context to at least a second network node controlling the at least second frequency (¶ [0205]-¶ [0207], ¶ [0213], ¶ [0218], the UE is restored to the connection state when being in the intermediate state for a preset time length, ¶ [0227], it is possible that the UE needs to be restored to the connection state before the first network device notifies the second network device of the context information of the UE).
14.	On pages 9-11 of Arguments/Remarks, Applicant argues “…Regarding claims 36 and 41, as stated above, the “a timer period” or “a preset time” recited in paras. [0011], [0200] to [0207] of Quan is not a timer that is started upon the UE entering the intermediate state. Para. [0218] of Quan discloses that the UE is restored to the connection state when being in the intermediate state for a preset time length. However, as the Examiner admitted, Quan does not teach that prior to expiry of the timer, the UE monitors paging occasions on the first frequency layer and upon expiry of the timer, autonomously monitors paging occasions on the second frequency layer.
Applicant respectfully submits that Takahashi does not cure the fatal defects of Quan.
there is no timer defined in Takahashi to determine when to switch the paging source.
The timer illustrated throughout Takahashi is configured to determine when the connection between the core network and the base station is released, when the UE discards the AS context, and/or when the UE changes from inactive state to idle state…”
 	Examiner respectfully disagrees and submits that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
	Further, prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The “mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.” Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be “so great as to render the [claim] nonobvious to one reasonably skilled in the art.”Id .  In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is 
	In this case: Quan teaches receive at a user equipment, UE, from a first network node on a first frequency layer a configuration comprising a timer and information about a second frequency layer, initiate the timer upon the UE entering an inactive state (fig. 4, ¶ [0011], ¶ [0193], The first network side device sends configuration information to the UE, where the configuration information includes a list, and the list is a cell list or a base station list, ¶ [0200], ¶ [0201], Optionally, the configuration information may further include a time period in which the first network side device instructs the UE to enter the intermediate state according to the configuration information, and/or an operation instruction performed after the UE enters the intermediate state during the time period according to the configuration information, ¶ [0202], ¶ [0203], the UE may perform cell reselection based on a cell reselection criterion, for example, the UE camps on a current serving cell for more than 1 s, or a cell selection evaluation measurement value of a current serving cell is less than a reselection threshold of an intra-frequency cell, an inter-frequency cell, an inter-system cell, or the like, ¶ [0204], Fig. 7b, ¶ [0218], [0218] Alternatively, the UE is restored to the connection state when being in the intermediate state for a preset time length, ¶ [0221].); camp on a reselected target/second/inter-frequency cell and keep the UE context after performing a cell reselection (¶ [0203], reselection of an inter-frequency cell, ¶ [0191], the context information of the UE may include a security-related parameter of the UE, e.g., a security key and a security algorithm, ¶ [0225], Optionally, encryption and/or integrity protection may be performed on the RRC resume request message by using a security parameter.  The security parameter is configured for the UE and sent to the UE by the first network side device).
	Quan does not explicitly teach prior to expiry of the initiated timer, monitor paging occasions on the first frequency layer; and upon expiry of the timer, keep the UE context and autonomously monitor paging occasions on the second frequency layer.
	Takahashi teaches prior to expiry of the initiated timer, monitor paging occasions from first cell/base station (¶ [0070], the user equipment 100 receives system information broadcasted in the cell on which NR base station #1 camps.  Specifically, the system information includes a core-network-based position registration area (a tracking area in the LTE system and a base-station-based position registration area indicating the base station that transmits a paging channel to the user equipment 100 in the inactive state, ¶ [0073]); and upon expiry of the timer, keep the UE context and autonomously monitor paging occasions on  second cell/base station ( ¶ [0076] In Step S210, NR base station #2 functions as the transmission source of a paging channel to the user equipment 100, ¶ [0089], when the timer configured in the user equipment 100 expires or after RRC Inactivation (Sustenance) Release is transmitted to the user equipment 100, the base station 200 releases the connection maintained between the core network and the base station 200, ¶ [0090], ¶ [0096], Specifically, in a case in which the user equipment 100 communicates with the base station 200 in the RRC_INACTIVE state, when performing cell reselection to the base station 300, the user equipment 100 changes from the RRC_INACTIVE state to the LTE RRC_IDLE state, without discarding the AS context, the resume ID, and the base-station-based position registration area. ¶ [0106]).

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650.  The examiner can normally be reached on Monday-Thursday (7 AM-4 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MANDISH K RANDHAWA/Examiner, Art Unit 2477